[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              February 14, 1992 Date of Application           February 14, 1992 Date Application Filed        February 20, 1992 Date of Decision              June 22, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven at New Haven, Docket No. CR6-322356
Paul V. Carty, Esq. — Defense Counsel for Petitioner.
Robert O'Brien, Esq. — Assistant State's Attorney for the State of Connecticut.
BY THE DIVISION
After a trial by jury, the petitioner was convicted of Murder in violation of Conn. Gen. Stat. § 53A-8; § 53a-(a). The court imposed a sentence of 40 years to serve. CT Page 6610-L
The evidence in the records show that the petitioner was involved in a gun fight with semi-automatic weapons in which one of the combatants was shot in the back and died almost instantly.
Counsel for the petitioner noted that his client came from a good family who provided him with love and support. Counsel claimed the acts participated in by the petitioner were in self-defense and that his client had no active role in the murder. He claimed the petitioner was not a violent person and that all of his prior offenses were drug related. He asked the Division to look at the crime and the man and reduce the sentence to twenty-five years.
The petitioner told the panel that he was no murderer and that the sentence imposed was "extensive for the situation."
The state's attorney noted that the victim of the murder was shot in the back, and that narcotics served as the foundation of this crime. He noted that the sentencing court recognized its function appropriately and that the sentence should be affirmed.
In reviewing the sentence imposed by the trial court, the Division must use Practice Book § 942 as a guide. The crime of murder requires consideration of the violent and despicable nature of the crime. The fact that a life has been taken cannot be ignored. Under the facts of this case, the Division finds the sentence neither disproportionate, nor inappropriate.
The sentence is affirmed.
Norko, J.
Purtill, J.
Klaczak, J.
Norko, J., Purtill, J., and Klaczak, J., participated in this decision. CT Page 6610-M